UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                    SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 768 to seal portions of the documents filed at ECF No. 769

is GRANTED.       As per Judge Cave’s Individual Practices and SDNY standing order 19-mc-583,

complete and unredacted versions the documents proposed to be sealed must be filed at the

same time as the Motion to Seal and made visible to the parties in this action. The filing party is

directed to file the unredacted documents on the docket, making them visible only to the parties

in this action.

         The Letter-Motion at ECF No. 774 to seal portions of the documents filed at ECF No. 775

is GRANTED. The Letter-Motion filed at ECF No. 776 shall remain under seal only visible to the

selected parties.

         The Letter-Motion at ECF No. 778 to seal portions of the documents filed at ECF No. 779

is GRANTED. The Letter-Motion filed at ECF No. 780 shall remain under seal only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 768,

774 and 778.

                                                     SO ORDERED
Dated:            New York, New York
                  February 24, 2020
